t c memo united_states tax_court joseph henry metelski petitioner v commissioner of internal revenue respondent docket no filed date joseph henry metelski pro_se robert t bennett for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax the issue for decision is whether a lump-sum payment received by petitioner from his former employer is excludable from income under sec_104 section references are to the internal_revenue_code in effect for the year - - findings_of_fact some of the facts have been stipulated and are so found petitioner filed a timely federal_income_tax return at the time the petition was filed he resided in bedminster new jersey petitioner began employment with at t communications inc at t in date and remained so employed until his employment was terminated as discussed below on date as of that date and during all other times relevant here he was a manager in at t’s international operations division as a manager petitioner’s employment relationship with at t was described as at-will which according to an at t publication meant that petitioner had the right to terminate his employment at any time for any reason and at t reserved the right to terminate petitioner on the same basis regardless of any statements written or oral by at t or any of its employees or representatives which may seem to be the contrary in early petitioner received formal notification that senior managers within his division had elected to implement at t’s force management program the retirement program he wa sec_57 years old at the time as described in literature provided to petitioner by at t the retirement program was designed to give x at t’s managers the flexibility they need to reduce the number of management employees when necessary because of force or skills imbalances resulting from conditions such as changes in business strategy technological changes unfavorable economic circumstances decisions to exit a particular market or business and facility office closings or consolidations position eliminations business process reengineering and skills mismatch later that year petitioner was advised that he was within a category of manager employees eligible to voluntarily terminate employment with at t in return for specified_payments in general the payments were determined by a formula that took into account the number of years that the employee was employed by at t and the employee’s age on date petitioner signed the first of a series of documents that terminated his employment with at t pursuant to the retirement program under the options selected by petitioner he was entitled to remain as an active at t employee for weeks following the date of the above agreement during this time although not required to report to work petitioner was compensated by periodic_payments at his then salary the periodic_payments and eligible for other employee_benefits at the conclusion of the weeks after signing several other program documents releases and waivers petitioner became entitled to and received a lump-sum payment of dollar_figure the - - lump-sum payment the amount of the lump-sum payment was specified under the terms of the retirement program to be percent of the periodic_payments the release waiver that petitioner signed in connection with the lump-sum payment contained the following paragraphs i realize that there are various state and federal laws that govern my employment relationship with at t and or prohibit employment discrimination on the basis of age color race gender sexual preference orientation marital status national origin mental or physical disability religious affiliation or veteran status and that these laws are enforced through the courts and agencies such as the equal employment opportunity commission department of labor and state human rights agencies such laws include but are not limited to title vii of the civil rights act of the age discrimination in employment act as amended u s c section etc in consideration of the lump-sum payment i intend to give up any rights i may have under these or any other laws with respect to my employment and termination of employment at at t and acknowledge that at t has not a discriminated against me b breached any express or implied contract with me or c otherwise acted unlawfully toward me subject_to paragraph herein on behalf of myself my heirs executors administrators successors and assigns i release and discharge at t and its successors assigns subsidiaries affiliates shareholders directors officers representatives agents and employees releases from any and all claims including claims for attorney's_fees and costs charges actions and causes of action with respect to or arising out of my employment or termination of employment with at t this includes but is not limited to claims arising under federal state or local laws prohibiting age color race gender sexual preference orientation marital status national origin mental or physical disability religious affiliation or veteran status or any other forms of discrimination or claims growing out of at t’s termination of its employees with respect to any charges that have been or may be filed concerning events or actions relating to my employment or the termination of my employment and which occurred on or before the date of this release waiver i additionally waive and release any right i may have to recover in any lawsuit or proceeding brought by me an administrative agency or any other person on my behalf or which includes me in any class as the parties have stipulated before the relevant documents releases waivers were signed by him petitioner had not made any claim against at t arising out of his employment he had not threatened nor brought to the attention of at t the possibility of a claim against at t arising out of his employment and he was not aware of any emotional or physical harms that he might have suffered that were directly or indirectly caused by his employment with at t the lump-sum payment and the periodic_payments that petitioner received in were included in the wages reported on a form_w-2 issued to petitioner by at t for that year on his federal_income_tax return petitioner reported the periodic_payments received in but did not report the lump-sum payment in the notice_of_deficiency respondent determined that the lump-sum payment must be included in petitioner’s income - - opinion except as otherwise provided gross_income includes income from whatever source derived see sec_61 348_us_426 the term gross_income is broadly construed 515_us_323 generally severance_pay fits within the definition of gross_income see eg 35_f3d_93 2d cir glynn v commissioner t c affd without published opinion 676_f2d_682 1st cir on the other hand gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_104 to qualify for exclusion under that section damages must be received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs under sec_104 a taxpayer may exclude damages from income only if the underlying claim that gave rise to the damages was based upon tort or tort type rights and the damages were received on account of personal injuries or sickness see commissioner v schleier supra pincite 105_tc_396 affd 121_f3d_393 - jj - 8th cir like other exclusion provisions sec_104 is narrowly construed see commissioner v schleier supra according to petitioner the lump-sum payment fits within the definition of damages under sec_104 and is excludable from his income under that section petitioner acknowledges that prior to receiving the lump-sum payment he never made any claim against at t for damages of any type he was unaware of any personal injuries or sickness that at t might have caused and he was unaware of any tort or tort type claim for damages that he might have had against at t nevertheless in support of his position he argues that at t must have considered that he had some claim against the company otherwise he would not have been required to sign the release waivers in return for the lump-sum payment according to respondent petitioner has failed to establish that the lump-sum payment can be excluded from petitioner’s income under sec_104 furthermore respondent contends that the lump-sum is properly characterized as severance_pay that must be included in petitioner’s income we agree with respondent on both points there is nothing in the record that suggests that petitioner suffered any personal_injury_or_sickness caused by his employment with at t or the termination of that employment petitioner’s --- - testimony on the point and the stipulation of the parties indicate otherwise furthermore the only evidence in the record that remotely suggests that the lump-sum payment was made to compensate petitioner for personal injuries or sickness is the language used in the release waivers that petitioner was required to sign pursuant to the retirement program contrary to petitioner’s presumption however the requirement that petitioner waive any such rights against at t does not in and of itself establish the existence of such rights nor does that requirement establish that the lump-sum payment was made in settlement of a claim that petitioner might have had against at t for the violation of any such rights we are satisfied that the lump-sum payment does not qualify for exclusion under sec_104 our conclusion in this regard is supported on several grounds first from all indications in the record the release waivers that petitioner was required to sign were used by at t in the case of any manager employee who was eligible and elected to terminate employment under the retirement program secondly the amount of the lump-sum payment was not determined with respect to any tortious conduct on at t’s part instead the lump-sum payment was determined with reference to petitioner’s years of employment with at t and his age lastly considering that the lump-sum payment was made as part of the retirement program it is more in - the nature of severance_pay as respondent contends see sodoma v commissioner tcmemo_1996_275 affd 139_f3d_899 5th cir it follows that petitioner must include the lump-sum payment in his income and respondent’s determination in this regard is sustained based on the foregoing decision will be entered for respondent
